Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 1 of 6 PageID 1351




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

WILLIAM DETTMANN,

                Petitioner,

v.                                                             Case No: 5:18-cv-145-Oc-60PRL

SECRETARY, DEPARTMENT OF
CORRECTIONS and FLORIDA
ATTORNEY GENERAL,

            Respondents.
___________________________________/

                ORDER DISMISSING PETITION WITH PREJUDICE

I.    Status

      Petitioner, William Dettmann, an inmate of the Florida penal system,

initiated this action by filing a Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (Doc. 1). Petitioner challenges a state court

(Marion County, Florida) judgment of conviction for which he is serving a fifteen-

year term of incarceration (id. at 1). Respondents filed a Response (Doc. 13)

asserting this action is untimely filed and request dismissal of this case with

prejudice.1 Petitioner filed a Reply (Doc. 15) arguing that he initiated this action

within his one-year federal habeas statute of limitations. This case is ripe for

review.




      1   Attached to the Response are several exhibits. The Court cites the exhibits as “Resp. Ex.”
Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 2 of 6 PageID 1352




II.   One-Year Limitations Period

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

amended 28 U.S.C. § 2244 by adding the following subsection:

             (d)(1) A 1-year period of limitation shall apply to an
             application for a writ of habeas corpus by a person in
             custody pursuant to the judgment of a State court. The
             limitation period shall run from the latest of--

                   (A) the date on which the judgment became
                   final by the conclusion of direct review or the
                   expiration of the time for seeking such
                   review;

                   (B) the date on which the impediment to
                   filing an application created by State action
                   in violation of the Constitution or laws of the
                   United States is removed, if the applicant
                   was prevented from filing by such State
                   action;

                   (C) the date on which the constitutional right
                   asserted was initially recognized by the
                   Supreme Court, if the right has been newly
                   recognized by the Supreme Court and made
                   retroactively applicable to cases on collateral
                   review; or

                   (D) the date on which the factual predicate of
                   the claim or claims presented could have
                   been discovered through the exercise of due
                   diligence.

             (2) The time during which a properly filed application for
             State post-conviction or other collateral review with
             respect to the pertinent judgment or claim is pending
             shall not be counted toward any period of limitation under
             this subsection.

28 U.S.C. § 2244(d).

                                          2
Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 3 of 6 PageID 1353




III.   Analysis

       On July 30, 2014, Petitioner entered an open plea of nolo contendere to one

count of sexual battery on a person 12 years of age or older but less than 18 by a

person in familial or custodial authority (Resp. Ex. B). On September 16, 2014, the

trial court adjudicated Petitioner guilty of the offense and sentenced him to a

fifteen-year term of incarceration (Resp. Ex. F). Petitioner, with the help of

appellate counsel, sought a direct appeal, and on May 19, 2015, the Fifth District

Court of Appeal per curiam affirmed Petitioner’s judgment and conviction without a

written opinion (Resp. Ex. M). Petitioner’s judgment and sentence became final

ninety days later, on August 17, 2015. See Clay v. United States, 537 U.S. 522

(2003); Close v. United States, 336 F.3d 1283, 1285 (11th Cir. 2003) (“According to

rules of the Supreme Court, a petition for certiorari must be filed within 90 days of

the appellate court’s entry of judgment on the appeal or, if a motion for rehearing is

timely filed, within 90 days of the appellate court's denial of that motion.” (citing

Supreme Court Rule 13.3)). His one-year federal habeas statute of limitations began

to run the next day, August 18, 2015.

       Petitioner’s one-year limitations period ran for 238 days until it was tolled on

April 12, 2016, when Petitioner filed a Florida Rule of Criminal Procedure 3.850

motion for postconviction relief (Resp. Ex. P).2 The trial court denied Petitioner’s




       2 Respondents calculate that Petitioner filed his Rule 3.850 motion on day 239 of his one-year
period (Resp. at 6). The Court infers that Respondents reached this calculation because they believe
his one-year started on the same day that his judgment and sentence became final. However, when
calculating a period of time that is stated in days or a longer unit, courts should exclude the day of
the event that triggers the period. See Fed. R. Civ. P. 6(a)(1).

                                                  3
Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 4 of 6 PageID 1354




Rule 3.850 motion on August 3, 2016 (Resp. Ex. T). Petitioner appealed the trial

court’s order; and on August 22, 2017, the Fifth DCA per curiam affirmed the denial

without a written opinion (Resp. Ex. BB). The Fifth DCA issued its mandate

affirming the denial on September 20, 2017 (Resp. Ex. CC).

      Nine days later, on September 29, 2017, Petitioner filed in the trial court a

motion for rehearing (Resp. Ex. DD). Respondents argue, inter alia, that the motion

for rehearing did not toll Petitioner’s one-year limitations period because Petitioner

failed to file it within fifteen days of the trial court’s order denying his Rule 3.850

motion (Resp. at 7; see also Fla. R. Crim. P. 3.850(j)). In his Reply, however,

Petitioner clarifies that his motion for rehearing was a request that the Fifth DCA

reconsider its opinion affirming the trial court’s postconviction denial (Reply at 1-2).

He explains he “unfortunately” filed the motion for rehearing with the wrong court

but that the motion “still counted to stop the clock” because the trial court should

have forwarded the motion for rehearing to the appellate court for consideration (id.

at 2). He indicates that despite the trial court’s failure to transfer the motion, his

one-year period remained tolled until the trial court denied the motion on November

3, 2017 (Reply at 1-2; see also Resp. Ex. EE).

      Even if Petitioner’s motion for rehearing, filed after the Fifth DCA issued its

mandate, was somehow “timely” filed, it was surely not “properly” filed with “the

court and office in which it must be lodged” as § 2244(d)(2) requires. See Artuz v.

Bennett, 531 U.S. 4, 9 (2000) (“If, for example, an application is erroneously

accepted by the clerk of a court lacking jurisdiction . . . it will be pending, but not



                                            4
Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 5 of 6 PageID 1355




properly filed.”); see also Sibley v. Culliver, 377 F.3d 1196, 1203 (11th Cir. 2004)

(motion for postconviction relief was not properly filed because it was delivered to

the wrong court, regardless of whether the court had a duty to correct the error);

Goldsmith v. Sec’y, Fla. Dep’t of Corr., No. 3:15-CV-135-MCR-GRJ, 2016 WL

4154145, at *5 (N.D. Fla. June 30, 2016), rep. and recommendation adopted, 2016

WL 4157341 (N.D. Fla. Aug. 2, 2016) (finding postconviction motion filed with

wrong court did not toll the petitioner’s one-year limitations period). Therefore,

after the Fifth DCA issued its mandate, Petitioner’s one-year limitations period

recommenced the next day, September 21, 2017. It then ran untolled for an

additional 127 days until it expired on January 26, 2018. Accordingly, the Court

finds that the Petition, filed on February 16, 2018, is untimely filed.

      Petitioner does not argue that he is entitled equitable tolling, and he fails to

allege any facts supporting due diligence or extraordinary circumstances. See

Lawrence v. Florida, 549 U.S. 327, 336 (2007); Cadet v. Fla. Dep’t of Corr., 853 F.3d

1216, 1221 (11th Cir. 2017). Further, Petitioner does not assert actual innocence as

a gateway to avoid enforcement of the one-year limitations period. See McQuiggin v.

Perkins, 133 S. Ct. 1924, 1928 (2013). As such, this action is due to be dismissed.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     The Petition (Doc. 1) and this case are DISMISSED with prejudice.

      2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.



                                           5
Case 5:18-cv-00145-TPB-PRL Document 21 Filed 01/27/21 Page 6 of 6 PageID 1356




        3.     If Petitioner appeals this Order, the Court denies a certificate of

appealability. Because the Court has determined that a certificate of appealability

is not warranted, the Clerk shall terminate from the pending motions report any

motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.3

        DONE AND ORDERED at Tampa, Florida, this 27th day of January, 2021.




                                                      TOM BARBER
                                                      UNITED STATES DISTRICT JUDGE



Jax-7

C:      William Dettman, #618601
        Pamela J. Koller, Esq.




        3The Court should issue a certificate of appealability only if Petitioner makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial
showing, Petitioner “must demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the
record as a whole, the Court will deny a certificate of appealability.

                                                  6
